Examiner’s Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Carpenter on 09/01/2022.
The application has been amended for claims as follows: 

Claim 1 (Currently Amended):  A transportation method for transporting an object including a plurality of Fabry-Perot interference filters, the transportation method comprising
a first step of accommodating the object in an accommodating container,
wherein the Fabry-Perot interference filter includes a substrate, a first mirror portion and a second mirror portion provided on the substrate to face each other via a gap and in which a distance from each other is variable, [[and]]
in the first step, the object is accommodated and supported in the accommodating container in a state where the plurality of Fabry-Perot interference filters is two-dimensionally arranged, 
a support body is provided at an outer edge portion of a bonding layer,
a clamping portion configured to vertically clamp the support body is provided on an inner surface of the accommodating container, and
in the first step, the object is supported in the accommodating container by clamping the support body with the clamping portion.

Claim 2 (Currently Amended):  The transportation method according to claim 1,
wherein the object is a wafer in which the plurality of Fabry-Perot interference filters [[is]] are formed,
the wafer includes a first surface on the sides of the first mirror portion and the second mirror portion with respect to the substrate and includes a second surface opposite to the first surface, and
in the first step, the object is accommodated and supported in the accommodating container in a state where the plurality of Fabry-Perot interference filters is two-dimensionally arranged as the wafer.

Claim 3 (Currently Amended):  The transportation method according to claim 2,
wherein the object includes [[a]] the bonding layer bonded to the second surface[[,]]




Claim 4 (Original):  The transportation method according to claim 3,
wherein in the first step, the object is supported by vertically clamping the support body with the clamping portion in a state where the first surface faces downward.

Claim 5 (Original):  The transportation method according to claim 2,
wherein an effective area including the plurality of Fabry-Perot interference filters and a dummy area provided to surround the effective area so as to form an outer edge are formed in the wafer,
the dummy area includes a plurality of dummy filters in which an intermediate layer is provided between the first mirror portion and the second mirror portion facing each other,
a clamping portion configured to clamp the object in the dummy area is provided on an inner surface of the accommodating container, and
in the first step, the object is supported in the accommodating container by clamping the dummy area with the clamping portion.

Claim 6 (Original):  The transportation method according to claim 5,
wherein in the first step, the object is supported in the accommodating container by vertically clamping the dummy area with the clamping portion in a state where the first surface faces downward.

Claim 7 (Currently Amended):  The transportation method according to claim 1,
wherein the object includes [[a]] the bonding layer and the plurality of Fabry-Perot interference filters separately formed from each other, the Fabry-Perot interference filters are two-dimensionally arranged and are bonded to the bonding layer,


the Fabry-Perot interference filter includes a first surface on the sides of the first mirror portion and the second mirror portion with respect to the substrate and includes a second surface that is a surface opposite to the first surface and that is bonded to the bonding layer, and
in the first step, the object is supported in the accommodating container by clamping the support body with the clamping portion in a state where the first surface faces downward.

Claim 8 (Previously Presented):  The transportation method according to 
wherein a moisture absorbing layer is provided on a surface of the bonding layer opposite to the second surface,
an adsorption layer is provided on a surface of the moisture absorbing layer opposite to the bonding layer, and
in the first step, the object is accommodated and supported in the accommodating container such that the adsorption layer of one object faces the first surface of another object in a downside of the first surface of another object.

Claim 9 (Previously Presented):  The transportation method according to claim 1, further comprising,
after the first step, a second step of accommodating the accommodating container into a vacuum pack and evacuating the inside of the accommodating container by exhausting the vacuum pack.

Allowable Subject Matter
3.	1-9 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a transportation method for transporting an object including a plurality of Fabry-Perot interference filters, the transportation method comprising “a support body is provided at an outer edge portion of a bonding layer,
a clamping portion configured to vertically clamp the support body is provided on an inner surface of the accommodating container, and
in the first step, the object is supported in the accommodating container by clamping the support body with the clamping portion” in combination with other limitations as a whole.

Claims 2-9 are also allowed being dependent on allowable claim 1.

The closet prior arts on records are Sano et al (US Patent 9588,333), Matsushita et al. (US Patent, 9,377,357). None of the prior arts teach about the allowable subject matter limitation. Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897